DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 05/27/2022 has been entered. Claims 1-2, 4-5, 8-10, 12-13, 15 and 17-18 are pending in the instant patent application. Claims 1, 4, 9, 12, 15 and 17 are amended. Claims 3, 6-7, 11, 14, 16 and 19-20 are cancelled. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Examiner has noted that claims 7 and 20 that the Examiner has deemed as distinguishable over the prior art in the previous Office Action, have been incorporated into independent claims 1, 9 and 15. Thus, as a result, the 35 U.S.C. §103 rejections have been withdrawn.
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
Applicant has presented an argument that the step or application of training the machine learning model renders the claim non-abstract at Step 2A Prong 1 or represents a practical application of machine learning technology at Step 2A Prong 2 or is significantly more than the abstract idea at Step 2B. As the claims are presently presented, Examiner respectfully disagrees. The claims as currently written, still utilize the machine learning model as merely a tool used to carry out the abstract idea. Applicant has not presented any evidence that would deem it otherwise. Examiner finds the use of general use of training, with no detail, does not provide a meaningful limitation to transform the abstract idea into a practical application. Example vii of MPEP 2106.04(a)(1), was found to no recite an abstract idea and improved the training process of a neural network through in at least re-training. The machine learning model utilized in the claims make no recitation of any re-training, refining, fine tuning, modifying or any dynamic aspect. Therefore the generic statement of the use of training is solely used a tool to perform the instructions of the abstract idea. For at least this reason the claim is ineligible.
	However, Examiner has noted that in Para 0040 of the Applicant’s specification, that is mention of the recommendation engine updating the machine learning model. Examiner recommends the Applicant look into this as a possible path forward regarding the 101 rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-2, 4-5 and 8, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 1-2, 4-5 and 8 are directed to the abstract idea of determining the most effective channel to handle user questions about an application.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites a plurality of training data comprising a plurality of unstructured questions of a plurality of users each labeled with an outcome; wherein the outcome comprises values of a plurality of metrics and a channel of a plurality of channels selected by a respective user, and wherein each of the plurality of users has a plurality of structured contextual features; receiving an unstructured question from a user having a first plurality of structured contextual features, wherein the unstructured question comprises a plurality of tokens; converting, using a sentence embedding model, the plurality of tokens to a question vector; assigning the question vector to a first question cluster of a plurality of question clusters; assigning, by applying a user clustering model to the first question cluster and the first plurality of structured contextual features, the user to a user cluster of a plurality of user clusters; assigning, using a first channel of the plurality of channels to the user cluster, wherein the plurality of channels are used to communicate with a customer service agent, and assigns, using the plurality of metrics, one of the plurality of channels to each of the plurality of user clusters; recommending, based on assigning the first channel to the user cluster, the first channel to the user for the unstructured question; applying, for each of the plurality of user clusters, one or more statistical tests to the values of the plurality of metrics of the plurality of unstructured questions of a respective user cluster to obtain one or more test results; attempting to assign, using the one or more test results, the first channel of the plurality of channels to the respective user cluster; failing to assign, and using the one or more test results, the first channel to the respective user cluster; determining, in response to failing to assign the first channel to the respective user cluster, that a second channel was selected by a proportion of the users of the respective user cluster; determining, that the proportion exceeds a threshold proportion; and assigning, and in response to determining that the proportion exceeds the threshold proportion, the second channel to the respective user cluster.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing personal behavior or relationships or interactions between people. Notably determining the appropriate channel to assist a user with a question.
	Furthermore, the recitation of a machine learning model does not take the claim out of the certain methods of organizing human activity for it is a tool used to carry out the abstract idea.
	Accordingly, the claim recites an abstract idea and dependent claims 2, 4, 5 and 8 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a trained machine learning model and a management application. The trained machine learning model and a management application are merely generic computing devices implemented on a personal computer. Furthermore, the machine learning model is written in a way that conveys that it is merely used to implement the abstract idea onto a computer.
	Therefore, Claim 1 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 9-10 and 12-13, they are directed to a system, however the claims are directed to a judicial exception without significantly more. Claims 9-10 and 12-13 are directed to the abstract idea of determining the most effective channel to handle user questions about an application.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 9, claim 9 recites an unstructured question of a user having a first plurality of structured contextual features, wherein the unstructured question comprises a plurality of tokens, a question vector, a plurality of user clusters comprising a user cluster, and a plurality of channels used to communicate with a customer service agent, wherein the plurality of channels comprises a first channel; a plurality of training data comprising a plurality of unstructured questions of a plurality of users each labeled with an outcome, wherein the outcome comprises values of a plurality of metrics and a channel of the plurality of channels selected by a respective user, and wherein each of the plurality of users has a plurality of structured contextual features; receive an unstructured question from a user having a first plurality of structured contextual features, wherein the unstructured question comprises a plurality of tokens; convert, using a sentence embedding model, the plurality of tokens to a question vector; assign the question vector to a first question cluster of a plurality of question clusters; assign, by applying a user clustering model to the first question cluster and the first plurality of structured contextual features, the user to a user cluster of a plurality of user clusters; assign, a first channel of a plurality of channels to the user cluster, wherein the plurality of channels are used to communicate with a customer service agent, and assigns, using the plurality of metrics, one of the plurality of channels to each of the plurality of user clusters; recommend, based on assigning the first channel to the user cluster, the first channel to the user for the unstructured question; apply, for each of the plurality of user clusters, one or more statistical tests to the values of the plurality of metrics of the plurality of unstructured questions of the respective user cluster to obtain one or more test results; attempt to assign, using the one or more test results, the first channel of the plurality of channels to the respective user cluster; fail to assign, and using the one or more test results, the first channel to the respective user cluster; determine, in response to failing to assign the first channel to the respective user cluster, that a second channel was selected by a proportion of the users of the respective user cluster; determine, that the proportion exceeds a threshold proportion; and assign, and in response to determining that the proportion exceeds the threshold proportion, the second channel to the respective user cluster.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing personal behavior or relationships or interactions between people. Notably determining the appropriate channel to assist a user with a question.
	Furthermore, the recitation of a machine learning model does not take the claim out of the certain methods of organizing human activity for it is a tool used to carry out the abstract idea.
	Accordingly, the claim recites an abstract idea and dependent claims 12 and 13 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a computer processor, a repository, a management application, a recommendation engine and a trained machine learning model. The computer processor, a repository, a management application, a recommendation engine and a trained machine learning model are merely generic computing devices implemented on a personal computer. Furthermore, the machine learning model is written in a way that conveys that it is merely used to implement the abstract idea onto a computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claims 9 and 10 includes various elements that are not directed to the abstract idea under 2A. These elements include a computer processor, a repository, a management application, a recommendation engine, a trained machine learning model and the generic computing elements described in the Applicant's specification in at least Para 0055- 0060. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claims 9 and 10 are not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claims 15 and 17-18, they are directed to a method, however the claims are directed to a judicial exception without significantly more. Claims 15 and 17-18 are directed to the abstract idea of determining the most effective channel to handle user questions about an application.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 15, claim 15 recites receiving a plurality of unstructured questions from a plurality of users each having a plurality of structured contextual features, wherein the plurality of unstructured questions each comprise a plurality of tokens, wherein each of the plurality of unstructured questions of the plurality of users is labeled with an outcome, wherein the outcome comprises values of a plurality of metrics and a channel of a plurality of channels selected by a respective user, and wherein each of the plurality of users has a plurality of structured contextual features; converting, using a sentence embedding model, each plurality of tokens to a question vector; assigning each question vector to a question cluster of a plurality of question clusters; assigning, by applying a user clustering model to a respective question cluster and the respective plurality of structured contextual features, the respective user to a user cluster of a plurality of user clusters; assigning, using the plurality of metrics, the channel of the plurality of channels to each of the plurality of user clusters, wherein the plurality of channels are used to communicate with a customer service agent, applying, for each of the plurality of user clusters, one or more statistical tests to the values of the plurality of metrics of the plurality of unstructured questions of a respective user cluster to obtain one or more test results; attempting to assign, using the one or more test results, the channel of the plurality of channels to the respective user cluster. failing to assign, using the one or more test results, the channel to the respective user cluster; in response to failing to assign the channel to the respective user cluster, determining that a second channel was selected by a proportion of the users of the respective user cluster; determining that the proportion exceeds a threshold proportion; and in response to determining that the proportion exceeds the threshold proportion, assigning the second channel to the respective user cluster.
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas due to the managing personal behavior or relationships or interactions between people. Notably determining the appropriate channel to assist a user with a question.
	Accordingly, the claim recites an abstract idea and dependent claims 17 and 18 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a management application. The management application is merely generic computing device implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 15 includes various elements that are not directed to the abstract idea under 2A. These elements include a trained machine learning model, a management application and the generic computing elements described in the Applicant's specification in at least Para 0055- 0060. These elements do not amount to more than the abstract idea because it is a generic computer performing generic functions.
	Therefore, Claim 15 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta et al. (US 2020/0311738 A1) Computer Systems And Methods To Discover Questions And Answers From Conversations
Aggarwal et al. (US 2021/0034814 A1) MACHINE LEARNING MODELS FOR ELECTRONIC MESSAGES ANALYSIS
Koutrika (US 2018/0005248 A1) PRODUCT, OPERATING SYSTEM AND TOPIC BASED
Barbetta et al. (US 10,936,821 B2) Testing And Training A Question-answering System
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623